         Case 1:19-cr-00054-PGG Document 55 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                  ORDER
                      – v.–

 STEVEN PAULINO,                                               19 Cr. 54 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

May 15, 2020 will take place on July 1, 2020 at 3:00 p.m. in Courtroom 705 of the Thurgood

Marshall Courthouse, 40 Foley Square, New York, New York.


Dated: New York, New York
       May 8, 2020
